Case 1:19-cv-09365-AKH Document 1-9 Filed 10/09/19 Page 1 of 9

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: —2008-0017/E

Surrogate Nora S. Anderson

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,

-against-

Orly Genger, et al.,
Respondents.

 

NOTICE OF MOTION TO DISMISS BY RESPONDENT ARIE GENGER
PLEASE TAKE NOTICE that upon the attached affirmation of Leon Friedman, dated
February 4, 2018, the undersigned will move this Court, pursuant to SCPA Section 102 and
CPLR Sections 3211 (a)(4), (5), (7) and (8) in the Surrogate Court Motion Part, courtroom of
Judge Nora Anderson, in the Courthouse located at 31 Chambers Street. New York, N.Y. 10007
on February 27, 2017, at 9:30 A.M. or as soon thereafter as counsel may be heard, for an order
dismissing the pending petition brought by Petitioner Dalia Genger and for such other relief as
the court deems just and proper.
PLEASE TAKE FURTHER NOTICE that pursuant to CPLR 2214(b) answering papers,
if any shall be served at least seven two days prior to the return date of this motion.
me February 3, 2018 Lie Laude
Leon Friedman
685 Third Avenue. 25" floor
New York, N.Y. 10017

(646) 825-4398
Attorney for Respondent Arie Genger
Case 1:19-cv-09365-AKH Document 1-9 Filed 10/09/19 Page 2 of 9

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: — 2008-0017/E

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-
Orly Genger, et al.,

Respondents.

 

AFFIRMATION OF LEON FRIEDMAN IN SUPPORT OF MOTION TO DISMISS
BY RESPONDENT ARIE GENGER

LEON FRIEDMAN, an attorney duly admitted to practice in the courts of the state of
New York, affirms the following under penalties of perjury:

L. I am the attorney for respondent Arie Genger. I make this affirmation in support
of a motion to dismiss the pending petition (the “New Action”) brought by Petitioner Dalia
Genger.

Qe Arie Genger is in precisely the same position in this matter as Respondent Orly
Genger who has submitted a parallel motion to dismiss. As noted in the parallel papers, in
December, 2017, Dalia attempted to serve various parties with documents relating to a
purportedly new action. The only papers actually served on Arie Genger at this time was a two
page document entitled “Miscellaneous Citation.” (Attached as Exhibit A.) That document was

sent to a former address of Arie Genger, namely 17001 Collins Avenue, Sunny Island Beach
Case 1:19-cv-09365-AKH Document 1-9 Filed 10/09/19 Page 3 of 9

Florida. (See Exhibit B). . It was then forwarded to the new address, 19111 Collins Avenue, as
regular mail, and received on January 12, 2018. No petition actually accompanied the two page
document.

3. In every other respect, Arie Genger is in precisely the same position as his
daughter Orly Genger.as described in her moving papers. Arie Genger hereby incorporates and
adopts all of the arguments made by Orly Genger in her filing before this Court in this matter in
support of a motion to dismiss..

4. For the reasons stated above, Respondent Arie Genger moves that the pending
New Action be dismissed.

Affirmed under penalties of perjury.

Dated: New York, N.Y. Sip Ly dip (h,

February 4, 2018 Léon Friedman
685 Third Ave, 25" floor
New York, N.Y. 10017
(646) 825-4398
Attorney for Respondent Arie Genger
Case 1:19-cv-09365-AKH Document 1-9 Filed 10/09/19 Page 4 of 9

EXHIBIT A
Case 1:19-cv-09365-AKH Document1-9 Filed 10/09/19 Page 5 of 9

Miscellaneous Citation File No. £4) §- 00/7 Ee

SURROGATE’S COURT NEW YORK COUNTY

Citation

THE PEOPLE OF THE STATE OF NEW YORK
TO:
ORLY GENGER,
ARIE GEN
GLENCLOVA INVESTMENT COMPANY.
TR INVESTORS, LLC.
NEW TR EQUITY L SLC,
NEW TR EQUITY II, LLC,
TRANS-RESOURCES, INC.,
ARNOLD BROSER,
DAVID BROSER,
SAGI GENGER 1993 TRUST

A petition having been filed by Dalia Genger, who is domiciled at 200 E, 65" Street, in
the City of New York, County of New York and State of New York.
YOU ARE HEREBY CITED TO SHOW CAUSE before the Surrogate's Court, New
York County, at 31 Chamber Street, Room 5049, New York, New York on
» 20% at 10 o’clock in the forenoon of that day, why a decree should not be

Concerns ss the Orly \993 Trust creased by Trust Agreement, dated betenber 13,1993 between Ane Genger
made costo

Os Areactom and Awreme? M.Seili aad Sack A. Spence as Trustees | Eee tenes ERR re

granting the following relief as requested in the petition:

a. damages in in the amount of $32.3 million, plus statutory interest;
b. imposition of a constructive trust on the Settlement Proceeds;
Gi an order directing the delivery of the Settlement Proceeds to her as Trustee;

d. an accounting of the Settlement Proceeds; and

 
Case 1:19-cv-09365-AKH Document 1-9 Filed 10/09/19 Page 6 of 9

e. such other relief as to the Court seems just and necessary.

Dated, Attested and Sealed,

fy

Alectmber 2 , 2017) Hon. Nora S$. Anerson , Surrogate

Allene denahnca Chuyy Crk

JUDITH BACHMAN, ESQ

254 8. Main Street, Suite 306

New City, New York 10956

(845) 639-3210
jlbesq_99@yahoo.com

Attorneys for Petitioner Dalia Genger

(Note: This citation is served upon you as required by law. You are not required to appear. If you
fail to appear it will be assumed you do not object to the relief requested. You have a right to
have an attorney appear for you. |

 

PROOF OF SERVICE MUST 8E FILED

TWO DAYS PRIOR TO THE RETURN DATE
Court Rule 207.7 (c)

 

 

 

 
Case 1:19-cv-09365-AKH Document 1-9 Filed 10/09/19 Page 7 of 9

EXHIBIT B
Case 1:19-cv-09365-AKH Document 1-9 Filed 10/09/19 Page 8 of 9

JUDITH LISA BACHMAN, ESQ.

254 SOUTH MAIN STREET, STE. 406
NEW CITY, NY 10956

PERSONAL AND CONFIDENTIAL
AK
C54

ARIE GENGER
17001 COLLINS AVENUE
anette oe Renee
Case 1:19-cv-09365-AKH Document 1-9 Filed 10/09/19 Page 9 of 9

CERTIFICATE OF SERVICE

I hereby certify that I am not a party to this action, am over 18 years of age and
reside at 148 East 78th Street, New York, N.Y and that I am an attorney duly admitted to
the Courts of the State of New York.

On February 5, 2018 I served a copy of the annexed Notice of Motion to Dismiss
with accompanying affirmation of Leon Friedman in the following manner:

by mailing the same in a sealed envelope, with postage prepaid thereon, in a post-
office or official depository of the U.S. Postal Service within the State of New York,
addressed to the last known address of the addressee(s) as indicated below:

Judith Bachman
254 S. Main Street, Suite 406
New City, N.Y. 10956

Dated: February 5, 2018 Lby Lustlrds

Léon 1 Friedman
